                                  Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 1 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                    Priv.             Notes
            Withhold Withhold                                                                                      Y/N
  DOCID                                  Date    Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Drafts of a memorandum on military service by         Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                Deliberative “PRE-DECISIONAL.” The memorandum is dated
                                                process      June 28, 2017, which is two days before Secretary
                                                privilege;   Mattis made his decision to delay accessions by
            PrivWith    PrivWithh               Attorney-    transgender individuals. See Declaration of Robert
 DoD000     hold0001    old00013                client       Easton ¶ 7. Contains redactions for attorney-client
 02814      3257        305           6/28/2017 privilege    privilege.
                                                             Drafts of a memorandum on military service by         Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                Deliberative “PRE-DECISIONAL.” The memorandum is dated
                                                process      June 28, 2017, which is two days before Secretary
                                                privilege;   Mattis made his decision to delay accessions by
            PrivWith    PrivWithh               Attorney-    transgender individuals. See Declaration of Robert
 DoD000     hold0001    old00013                client       Easton ¶ 7. Contains redactions for attorney-client
 02820      3306        354           6/28/2017 privilege    privilege.




                                                                                                                                                      1
                                  Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 2 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                    Priv.             Notes
            Withhold Withhold                                                                                      Y/N
  DOCID                                  Date    Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Drafts of a memorandum on military service by         Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                Deliberative “PRE-DECISIONAL.” The memorandum is dated
                                                process      June 28, 2017, which is two days before Secretary
                                                privilege;   Mattis made his decision to delay accessions by
            PrivWith    PrivWithh               Attorney-    transgender individuals. See Declaration of Robert
 DoD000     hold0001    old00013                client       Easton ¶ 7. Contains redactions for attorney-client
 04747      3385        433           6/28/2017 privilege    privilege.
                                                             Drafts of a memorandum on military service by         Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                             “PRE-DECISIONAL.” The memorandum is dated
                                                             June 28, 2017, which is two days before Secretary
            PrivWith    PrivWithh               Deliberative Mattis made his decision to delay accessions by
 DoD000     hold0001    old00013                process      transgender individuals. See Declaration of Robert
 96902      3680        688           6/28/2017 privilege    Easton ¶ 7.




                                                                                                                                                      2
                                  Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 3 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                    Priv.             Notes
            Withhold Withhold                                                                                      Y/N
  DOCID                                  Date    Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of cover note on military service by            Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                             “PRE-DECISIONAL.” The memorandum is dated
                                                             June 28, 2017, which is two days before Secretary
            PrivWith    PrivWithh               Deliberative Mattis made his decision to delay accessions by
 DoD000     hold0001    old00013                process      transgender individuals. See Declaration of Robert
 96903      3689        689           6/28/2017 privilege    Easton ¶ 7.
                                                             Draft of a memorandum on military service by          Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                             “PRE-DECISIONAL.” The memorandum is dated
                                                             June 28, 2017, which is two days before Secretary
            PrivWith    PrivWithh               Deliberative Mattis made his decision to delay accessions by
 DoD000     hold0001    old00013                process      transgender individuals. See Declaration of Robert
 96908      3690        699           6/28/2017 privilege    Easton ¶ 7.
                                                             Draft of a memorandum on military service by          Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                             “PRE-DECISIONAL.” The memorandum is dated
                                                             June 28, 2017, which is two days before Secretary
            PrivWith    PrivWithh               Deliberative Mattis made his decision to delay accessions by
 DoD000     hold0001    old00013                process      transgender individuals. See Declaration of Robert
 96913      3700        708           6/28/2017 privilege    Easton ¶ 7.
                                                                                                                                                      3
                                  Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 4 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                    Priv.             Notes
            Withhold Withhold                                                                                      Y/N
  DOCID                                  Date    Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum on military service by          Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                             “PRE-DECISIONAL.” The memorandum is dated
                                                             June 28, 2017, which is two days before Secretary
            PrivWith    PrivWithh               Deliberative Mattis made his decision to delay accessions by
 DoD000     hold0001    old00013                process      transgender individuals. See Declaration of Robert
 97036      3770        776           6/28/2017 privilege    Easton ¶ 7.
                                                             Draft of a memorandum on military service by          Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                             “PRE-DECISIONAL.” The memorandum is dated
                                                             June 28, 2017, which is two days before Secretary
            PrivWith    PrivWithh               Deliberative Mattis made his decision to delay accessions by
 DoD000     hold0001    old00013                process      transgender individuals. See Declaration of Robert
 97057      3787        793           6/28/2017 privilege    Easton ¶ 7.
                                                             Draft of a memorandum on military service by          Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                             “PRE-DECISIONAL.” The memorandum is dated
                                                             June 28, 2017, which is two days before Secretary
            PrivWith    PrivWithh               Deliberative Mattis made his decision to delay accessions by
 DoD000     hold0001    old00013                process      transgender individuals. See Declaration of Robert
 97076      3795        801           6/28/2017 privilege    Easton ¶ 7.
                                                                                                                                                      4
                                  Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 5 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                    Priv.             Notes
            Withhold Withhold                                                                                      Y/N
  DOCID                                  Date    Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Drafts of a memorandum on military service by         Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                Deliberative “PRE-DECISIONAL.” The memorandum is dated
                                                process      June 28, 2017, which is two days before Secretary
                                                privilege;   Mattis made his decision to delay accessions by
            PrivWith    PrivWithh               Attorney-    transgender individuals. See Declaration of Robert
 DoD000     hold0001    old00013                client       Easton ¶ 7. Contains redactions for attorney-client
 94654      3622        670           6/28/2017 privilege    privilege.
                                                             Draft of a memorandum on military service by          Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                             “PRE-DECISIONAL.” The memorandum is dated
                                                             June 28, 2017, which is two days before Secretary
            PrivWith    PrivWithh               Deliberative Mattis made his decision to delay accessions by
 DoD000     hold0001    old00013                process      transgender individuals. See Declaration of Robert
 95869      3671        679           6/28/2017 privilege    Easton ¶ 7.




                                                                                                                                                      5
                                  Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 6 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                    Priv.             Notes
            Withhold Withhold                                                                                      Y/N
  DOCID                                  Date    Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum on military service by          Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                Deliberative “PRE-DECISIONAL.” The memorandum is dated
                                                process      June 28, 2017, which is two days before Secretary
                                                privilege;   Mattis made his decision to delay accessions by
            PrivWith    PrivWithh               Attorney-    transgender individuals. See Declaration of Robert
 DoD001     hold0001    old00013                client       Easton ¶ 7. Contains redactions for attorney-client
 30634      3884        932           6/28/2017 privilege    privilege.
                                                             Draft of a memorandum on military service by          Y       Requires Warner analysis
                                                             transgender individuals written by Mr. Robert Work,
                                                             the Deputy Secretary of Defense, for Secretary of
                                                             Defense Mattis. Provides a recommendation to
                                                             Secretary Mattis on the way forward concerning
                                                             accessions by transgender individuals. These
                                                             documents are labeled “DELIBERATIVE” and
                                                             “PRE-DECISIONAL.” The memorandum is dated
                                                             June 28, 2017, which is two days before Secretary
            PrivWith    PrivWithh               Deliberative Mattis made his decision to delay accessions by
 DoD000     hold0001    old00013                process      transgender individuals. See Declaration of Robert
 97079      3802        808           6/28/2017 privilege    Easton ¶ 7.




                                                                                                                                                      6
                                  Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 7 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                     Priv.             Notes
            Withhold Withhold                                                                                       Y/N
  DOCID                                  Date    Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Scanned copy of a draft of a memorandum on             Y       Requires Warner analysis
                                                             military service by transgender individuals written
                                                             by Mr. Robert Work, the Deputy Secretary of
                                                             Defense, for Secretary of Defense Mattis. Provides a
                                                             recommendation to Secretary Mattis on the way
                                                             forward concerning accessions by transgender
                                                             individuals. This scanned copy contains Secretary
                                                             Mattis’s handwritten notes showing Secretary
                                                             Mattis’s thought processes, questions, and areas of
                                                             concern. Labeled “DELIBERATIVE” and “PRE-
                                                             DECISIONAL.” The memorandum is dated June
            PrivWith    PrivWithh               Deliberative 28, 2017, which is two days before Secretary Mattis
 DoD000     hold0001    old00013                process      made his decision to delay accessions by transgender
 18197      3553        565           6/28/2017 privilege    individuals. See Declaration of Robert Easton ¶ 7.
                                                             Scanned copy of a draft of a memorandum on             Y
                                                             military service by transgender individuals written
                                                             by Mr. Robert Work, the Deputy Secretary of
                                                             Defense, for Secretary of Defense Mattis. Provides a
                                                             recommendation to Secretary Mattis on the way
                                                             forward concerning accessions by transgender
                                                             individuals. This scanned copy contains Secretary
                                                             Mattis’s handwritten notes showing Secretary
                                                             Mattis’s thought processes, questions, and areas of
                                                             concern. Labeled “DELIBERATIVE” and “PRE-
                                                             DECISIONAL.” The memorandum is dated June
            PrivWith    PrivWithh               Deliberative 28, 2017, which is two days before Secretary Mattis
 DoD000     hold0001    old00013                process      made his decision to delay accessions by transgender
 02877      3355        367           6/28/2017 privilege    individuals. See Declaration of Robert Easton ¶ 7.




                                                                                                                                                       7
                                  Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 8 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Scanned copy of a draft of a memorandum on               Y
                                                             military service by transgender individuals written
                                                             by Mr. Robert Work, the Deputy Secretary of
                                                             Defense, for Secretary of Defense Mattis. Provides a
                                                             recommendation to Secretary Mattis on the way
                                                             forward concerning accessions by transgender
                                                             individuals. This scanned copy contains Secretary
                                                             Mattis’s handwritten notes showing Secretary
                                                             Mattis’s thought processes, questions, and areas of
                                                             concern. Labeled “DELIBERATIVE” and “PRE-
                                                             DECISIONAL.” The memorandum is dated June
            PrivWith    PrivWithh               Deliberative 28, 2017, which is two days before Secretary Mattis
 DoD000     hold0001    old00013                process      made his decision to delay accessions by transgender
 04686      3372        384           6/28/2017 privilege    individuals. See Declaration of Robert Easton ¶ 7.
                                                             Email communications between senior DoD officials        Y
                                                             regarding the drafting of the memorandum and
                                                             highlight specific deliberations underway among
                                                             several senior DoD policy-makers to delay
                                                             accessions of transgender individuals into the
                                                             Military Services. These emails are predecisional
                                                             because they were sent on June 22, 2017, eight days
                                                             before Secretary Mattis made his decision to delay
                                                             accessions by transgender individuals. They are also
                                                             deliberative. They reflect the back-and-forth
                                                             discussions at the highest levels of the DoD
                                                             regarding the transgender policy and, specifically,
                                                             deliberations by senior DoD officials concerning
                                                             whether there should be a delay of accessions of
            PrivWith    PrivWithh               Deliberative transgender individuals (and, if so, for how long) due
 DoD000     hold0001    old00013                process      to the expressed concerns of the Military Services.
 04901      3457        457           6/22/2017 privilege    See Declaration of Robert Easton ¶ 7.




                                                                                                                                      8
                                  Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 9 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.              Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email communications between senior DoD officials        N       Not deliberative
                                                             regarding the drafting of the memorandum and
                                                             highlight specific deliberations underway among
                                                             several senior DoD policy-makers to delay
                                                             accessions of transgender individuals into the
                                                             Military Services. These emails are predecisional
                                                             because they were sent on June 22, 2017, eight days
                                                             before Secretary Mattis made his decision to delay
                                                             accessions by transgender individuals. They are also
                                                             deliberative. They reflect the back-and-forth
                                                             discussions at the highest levels of the DoD
                                                             regarding the transgender policy and, specifically,
                                                             deliberations by senior DoD officials concerning
                                                             whether there should be a delay of accessions of
            PrivWith    PrivWithh               Deliberative transgender individuals (and, if so, for how long) due
 DoD000     hold0001    old00013                process      to the expressed concerns of the Military Services.
 04903      3458        458           6/22/2017 privilege    See Declaration of Robert Easton ¶ 7.
                                                             Email communications between senior DoD officials        N       Not deliberative
                                                             regarding the drafting of the memorandum and
                                                             highlight specific deliberations underway among
                                                             several senior DoD policy-makers to delay
                                                             accessions of transgender individuals into the
                                                             Military Services. These emails are predecisional
                                                             because they were sent on June 22, 2017, eight days
                                                             before Secretary Mattis made his decision to delay
                                                             accessions by transgender individuals. They are also
                                                             deliberative. They reflect the back-and-forth
                                                             discussions at the highest levels of the DoD
                                                             regarding the transgender policy and, specifically,
                                                             deliberations by senior DoD officials concerning
                                                             whether there should be a delay of accessions of
            PrivWith    PrivWithh               Deliberative transgender individuals (and, if so, for how long) due
 DoD000     hold0001    old00013                process      to the expressed concerns of the Military Services.
 84098      3621        621           6/22/2017 privilege    See Declaration of Robert Easton ¶ 7.


                                                                                                                                                 9
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 10 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                          Priv.   Notes
            Withhold Withhold                                                                                            Y/N
  DOCID                                  Date     Privilege(s)      Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                               Emails between Mr. Robert Work, the Deputy                Y
                                                               Secretary of Defense, and Ms. Lacey Raymond, a
                                                               special assistant within the Office of the Secretary of
                                                               Defense, on substantive edits to his memorandum on
                                                               accessions of transgender individuals. These records
                                                               reveal the high-level deliberations about specific
                                                               information to include in the early versions of the
                                                               memorandum and provide insight into various drafts
                                                               of the document. These documents are pre-
                                                               decisional. The discussions and deliberations
                                                               reflected in these emails occurred on June 25 and 26,
                                                               2017, which was prior Secretary Mattis’s decision to
                                                               delay accessions of transgender applicants on June
                                                               30, 2017. They are also deliberative. They show
                                                               senior DoD officials’ opinions and recommendations
                                                               concerning how DoD’s policy coordination process
            PrivWith    PrivWithh                 Deliberative should proceed and include proposed policy options
 DoD000     hold0001    old00013     6/25/2017,   process      and internal discussions on Secretary Mattis’s
 97044      3777        778          6/26/2017    privilege    priorities. See Declaration of Robert Easton ¶ 8.




                                                                                                                                         10
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 11 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                          Priv.   Notes
            Withhold Withhold                                                                                            Y/N
  DOCID                                  Date     Privilege(s)      Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                               Emails between Mr. Robert Work, the Deputy                Y
                                                               Secretary of Defense, and Ms. Lacey Raymond, a
                                                               special assistant within the Office of the Secretary of
                                                               Defense, on substantive edits to his memorandum on
                                                               accessions of transgender individuals. These records
                                                               reveal the high-level deliberations about specific
                                                               information to include in the early versions of the
                                                               memorandum and provide insight into various drafts
                                                               of the document. These documents are pre-
                                                               decisional. The discussions and deliberations
                                                               reflected in these emails occurred on June 25 and 26,
                                                               2017, which was prior Secretary Mattis’s decision to
                                                               delay accessions of transgender applicants on June
                                                               30, 2017. They are also deliberative. They show
                                                               senior DoD officials’ opinions and recommendations
                                                               concerning how DoD’s policy coordination process
            PrivWith    PrivWithh                 Deliberative should proceed and include proposed policy options
 DoD000     hold0001    old00013     6/25/2017,   process      and internal discussions on Secretary Mattis’s
 97048      3779        780          6/26/2017    privilege    priorities. See Declaration of Robert Easton ¶ 8.




                                                                                                                                         11
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 12 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                          Priv.   Notes
            Withhold Withhold                                                                                            Y/N
  DOCID                                  Date     Privilege(s)      Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                               Emails between Mr. Robert Work, the Deputy                Y
                                                               Secretary of Defense, and Ms. Lacey Raymond, a
                                                               special assistant within the Office of the Secretary of
                                                               Defense, on substantive edits to his memorandum on
                                                               accessions of transgender individuals. These records
                                                               reveal the high-level deliberations about specific
                                                               information to include in the early versions of the
                                                               memorandum and provide insight into various drafts
                                                               of the document. These documents are pre-
                                                               decisional. The discussions and deliberations
                                                               reflected in these emails occurred on June 25 and 26,
                                                               2017, which was prior Secretary Mattis’s decision to
                                                               delay accessions of transgender applicants on June
                                                               30, 2017. They are also deliberative. They show
                                                               senior DoD officials’ opinions and recommendations
                                                               concerning how DoD’s policy coordination process
            PrivWith    PrivWithh                 Deliberative should proceed and include proposed policy options
 DoD000     hold0001    old00013     6/25/2017,   process      and internal discussions on Secretary Mattis’s
 97050      3781        782          6/26/2017    privilege    priorities. See Declaration of Robert Easton ¶ 8.




                                                                                                                                         12
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 13 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                          Priv.   Notes
            Withhold Withhold                                                                                            Y/N
  DOCID                                  Date     Privilege(s)      Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                               Emails between Mr. Robert Work, the Deputy                Y
                                                               Secretary of Defense, and Ms. Lacey Raymond, a
                                                               special assistant within the Office of the Secretary of
                                                               Defense, on substantive edits to his memorandum on
                                                               accessions of transgender individuals. These records
                                                               reveal the high-level deliberations about specific
                                                               information to include in the early versions of the
                                                               memorandum and provide insight into various drafts
                                                               of the document. These documents are pre-
                                                               decisional. The discussions and deliberations
                                                               reflected in these emails occurred on June 25 and 26,
                                                               2017, which was prior Secretary Mattis’s decision to
                                                               delay accessions of transgender applicants on June
                                                               30, 2017. They are also deliberative. They show
                                                               senior DoD officials’ opinions and recommendations
                                                               concerning how DoD’s policy coordination process
            PrivWith    PrivWithh                 Deliberative should proceed and include proposed policy options
 DoD000     hold0001    old00013     6/25/2017,   process      and internal discussions on Secretary Mattis’s
 97052      3783        784          6/26/2017    privilege    priorities. See Declaration of Robert Easton ¶ 8.




                                                                                                                                         13
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 14 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                          Priv.   Notes
            Withhold Withhold                                                                                            Y/N
  DOCID                                  Date     Privilege(s)      Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                               Emails between Mr. Robert Work, the Deputy                Y
                                                               Secretary of Defense, and Ms. Lacey Raymond, a
                                                               special assistant within the Office of the Secretary of
                                                               Defense, on substantive edits to his memorandum on
                                                               accessions of transgender individuals. These records
                                                               reveal the high-level deliberations about specific
                                                               information to include in the early versions of the
                                                               memorandum and provide insight into various drafts
                                                               of the document. These documents are pre-
                                                               decisional. The discussions and deliberations
                                                               reflected in these emails occurred on June 25 and 26,
                                                               2017, which was prior Secretary Mattis’s decision to
                                                               delay accessions of transgender applicants on June
                                                               30, 2017. They are also deliberative. They show
                                                               senior DoD officials’ opinions and recommendations
                                                               concerning how DoD’s policy coordination process
            PrivWith    PrivWithh                 Deliberative should proceed and include proposed policy options
 DoD000     hold0001    old00013     6/25/2017,   process      and internal discussions on Secretary Mattis’s
 97054      3785        786          6/26/2017    privilege    priorities. See Declaration of Robert Easton ¶ 8.




                                                                                                                                         14
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 15 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                          Priv.   Notes
            Withhold Withhold                                                                                            Y/N
  DOCID                                  Date     Privilege(s)      Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                               Emails between Mr. Robert Work, the Deputy                Y
                                                               Secretary of Defense, and Ms. Lacey Raymond, a
                                                               special assistant within the Office of the Secretary of
                                                               Defense, on substantive edits to his memorandum on
                                                               accessions of transgender individuals. These records
                                                               reveal the high-level deliberations about specific
                                                               information to include in the early versions of the
                                                               memorandum and provide insight into various drafts
                                                               of the document. These documents are pre-
                                                               decisional. The discussions and deliberations
                                                               reflected in these emails occurred on June 25 and 26,
                                                               2017, which was prior Secretary Mattis’s decision to
                                                               delay accessions of transgender applicants on June
                                                               30, 2017. They are also deliberative. They show
                                                               senior DoD officials’ opinions and recommendations
                                                               concerning how DoD’s policy coordination process
            PrivWith    PrivWithh                 Deliberative should proceed and include proposed policy options
 DoD000     hold0001    old00013     6/25/2017,   process      and internal discussions on Secretary Mattis’s
 97073      3794        794          6/26/2017    privilege    priorities. See Declaration of Robert Easton ¶ 8.




                                                                                                                                         15
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 16 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains comments and proposed edits to the text of
                                                             the document from senior DoD officials. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 9. Contains redactions of information subject to the
 03212      3368        371           3/12/2017 privilege    attorney-client privilege.




                                                                                                                                      16
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 17 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             This document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 9. Contains redactions of information subject to the
 05169      3500        503           3/18/2017 privilege    attorney-client privilege.




                                                                                                                                      17
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 18 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains comments and proposed edits to the text of
                                                             the document from senior DoD officials. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 9. Contains redactions of information subject to the
 05177      3508        511           3/12/2017 privilege    attorney-client privilege.




                                                                                                                                      18
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 19 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains comments and proposed edits to the text of
                                                             the document from senior DoD officials. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 9. Contains redactions of information subject to the
 05181      3512        515           3/12/2017 privilege    attorney-client privilege.




                                                                                                                                      19
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 20 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains comments and proposed edits to the text of
                                                             the document from senior DoD officials. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 9. Contains redactions of information subject to the
 05183      3516        519           3/12/2017 privilege    attorney-client privilege.




                                                                                                                                      20
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 21 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             This document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 9. Contains redactions of information subject to the
 10245      3537        540           3/18/2017 privilege    attorney-client privilege.




                                                                                                                                      21
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 22 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains comments and proposed edits to the text of
                                                             the document from senior DoD officials. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 9. Contains redactions of information subject to the
 18168      3546        549           3/12/2017 privilege    attorney-client privilege.




                                                                                                                                      22
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 23 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             This document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 9. Contains redactions of information subject to the
 18224      3576        579           3/18/2017 privilege    attorney-client privilege.




                                                                                                                                      23
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 24 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains comments and proposed edits to the text of
                                                             the document from senior DoD officials. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 9. Contains redactions of information subject to the
 18228      3583        586           3/12/2017 privilege    attorney-client privilege.




                                                                                                                                      24
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 25 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains comments and proposed edits to the text of
                                                             the document from senior DoD officials. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 9. Contains redactions of information subject to the
 18243      3592        595           3/12/2017 privilege    attorney-client privilege.




                                                                                                                                      25
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 26 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             This document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD001     hold0001    old00013                client       ¶ 9. Contains redactions of information subject to the
 29201      3880        883           3/18/2017 privilege    attorney-client privilege.




                                                                                                                                      26
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 27 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains visible edits in track changes. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 05149      3471        477           3/27/2017 privilege    the attorney-client privilege.




                                                                                                                                      27
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 28 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains visible edits in track changes. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 06476      3520        523           3/20/2017 privilege    the attorney-client privilege.




                                                                                                                                      28
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 29 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains visible edits in track changes. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD001     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 25545      3842        845           3/18/2017 privilege    the attorney-client privilege.




                                                                                                                                      29
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 30 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains visible edits in track changes. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD001     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 29199      3876        879           3/18/2017 privilege    the attorney-client privilege.




                                                                                                                                      30
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 31 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             This document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 05158      3478        482           3/22/2017 privilege    the attorney-client privilege.




                                                                                                                                      31
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 32 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             This document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 05160      3483        487           3/21/2017 privilege    the attorney-client privilege.




                                                                                                                                      32
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 33 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             This document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 05163      3488        492           3/21/2017 privilege    the attorney-client privilege.




                                                                                                                                      33
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 34 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                     Priv.   Notes
            Withhold Withhold                                                                                       Y/N
  DOCID                                  Date    Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD            Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains visible edits in track changes and comments
                                                             concerning the content of the memorandum. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 05165      3493        499           3/20/2017 privilege    the attorney-client privilege.




                                                                                                                                    34
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 35 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             This document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 18135      3541        545           3/21/2017 privilege    the attorney-client privilege.




                                                                                                                                      35
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 36 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains visible edits in track changes. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 18205      3569        575           3/27/2017 privilege    the attorney-client privilege.




                                                                                                                                      36
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 37 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             This document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD000     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 18241      3587        591           3/22/2017 privilege    the attorney-client privilege.




                                                                                                                                      37
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 38 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                     Priv.   Notes
            Withhold Withhold                                                                                       Y/N
  DOCID                                  Date    Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD            Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains visible edits in track changes and comments
                                                             concerning the content of the memorandum. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD001     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 25540      3835        841           3/20/2017 privilege    the attorney-client privilege.




                                                                                                                                    38
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 39 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             This document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD001     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 29193      3859        863           3/21/2017 privilege    the attorney-client privilege.




                                                                                                                                      39
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 40 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.   Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD              Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             This document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD001     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 29195      3864        868           3/21/2017 privilege    the attorney-client privilege.




                                                                                                                                      40
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 41 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                     Priv.   Notes
            Withhold Withhold                                                                                       Y/N
  DOCID                                  Date    Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Draft of a memorandum written by senior DoD            Y
                                                             officials for Secretary Mattis describing the policy
                                                             development process undertaken in formulating
                                                             DoD’s prior policy on accessions and military
                                                             service of transgender individuals, concerns with that
                                                             process and the accessions policy expressed by the
                                                             Military Services, and several proposed options
                                                             (including "pros and cons" for each course of action)
                                                             and recommendations for addressing those concerns.
                                                             Contains visible edits in track changes and comments
                                                             concerning the content of the memorandum. This
                                                             document is pre-decisional because it pre-dates
                                                             Secretary Mattis’s decision to delay accessions of
                                                             transgender applicants, which was made on June 30,
                                                             2017. This document is deliberative because it is a
                                                             draft and it reflects opinions and recommendations
                                                             from officials regarding how DoD could potentially
                                                Deliberative proceed on the accession of transgender applicants
                                                process      and possible options to address the concerns
                                                privilege;   expressed by the Military Services regarding the
            PrivWith    PrivWithh               Attorney-    accessions policy. See Declaration of Robert Easton
 DoD001     hold0001    old00013                client       ¶ 10. Contains redactions of information subject to
 29197      3869        875           3/20/2017 privilege    the attorney-client privilege.




                                                                                                                                    41
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 42 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                         Priv.              Notes
            Withhold Withhold                                                                                           Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                               Email communications between Ms. Stephanie               N       Not deliberative
                                                               Miller, Director of Military Accessions Policy, and
                                                               Mr. Anthony Kurta, who was then Performing the
                                                               Duties of the Under Secretary of Defense for
                                                               Personnel and Readiness, providing commentary and
                                                               recommendations to specific aspects of the
                                                               memorandum and areas they recommend addressing
                                                               in more detail within the document. These emails
                                                               are pre-decisional because they pre-date Secretary
                                                               Mattis’s decision to delay accessions of transgender
                                                               applicants on June 30, 2017, as well as the
                                                               finalization of the memorandum provided to
                                                               Secretary Mattis to assist him in making his decision.
                                                               These emails are deliberative because they show the
                                                               mental impressions, thoughts, and opinions of senior
                                                               DoD officials regarding how DoD could potentially
                                                               proceed on the accession of transgender applicants
                                                               and possible options to address the concerns
            PrivWith    PrivWithh                 Deliberative expressed by the Military Services regarding the
 DoD000     hold0001    old00013     3/12/2017,   Process      accessions policy. See Declaration of Robert Easton
 05174      3504        505          3/13/2017    Privilege    ¶ 10.




                                                                                                                                                   42
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 43 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.              Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email communications between Ms. Stephanie               N       Not deliberative
                                                             Miller, Director of Military Accessions Policy, and
                                                             Mr. Anthony Kurta, who was then Performing the
                                                             Duties of the Under Secretary of Defense for
                                                             Personnel and Readiness, providing commentary and
                                                             recommendations to specific aspects of the
                                                             memorandum and areas they recommend addressing
                                                             in more detail within the document. These emails
                                                             are pre-decisional because they pre-date Secretary
                                                             Mattis’s decision to delay accessions of transgender
                                                             applicants on June 30, 2017, as well as the
                                                             finalization of the memorandum provided to
                                                             Secretary Mattis to assist him in making his decision.
                                                             These emails are deliberative because they show the
                                                             mental impressions, thoughts, and opinions of senior
                                                             DoD officials regarding how DoD could potentially
                                                             proceed on the accession of transgender applicants
                                                             and possible options to address the concerns
            PrivWith    PrivWithh               Deliberative expressed by the Military Services regarding the
 DoD000     hold0001    old00013                Process      accessions policy. See Declaration of Robert Easton
 05175      3506        507           3/12/2017 Privilege    ¶ 10.




                                                                                                                                                 43
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 44 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.              Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date    Privilege(s)      Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email to the Secretary of the Army, Mr. Robert           N       Not deliberative
                                                             Speer (the most senior civilian official in the Army),
                                                             and the Chief of Staff of the Army, General Mark
                                                             Milley (the most senior military official in the
                                                             Army), detailing a meeting where the Vice Chairman
                                                             of the Joint Chiefs of Staff provided Secretary
                                                             Mattis’s early (and not yet final) position whether to
                                                             delay military accessions of transgender individuals
                                                             under the Carter policy. The email is pre-decisional
                                                             because when it was sent in early June 2017,
                                                             Secretary Mattis had not rendered a final decision on
                                                             whether to delay accessions of transgender
                                                             applicants. The email is deliberative because it
                                                             shows a request for input and contains the opinions
                                                             and recommendations from the Military Services to
            PrivWith    PrivWithh               Deliberative Secretary Mattis into the decision on whether to
 Army_10    hold0001    old00013                Process      delay accessions of transgender applicants. See
 008529     3185        186            6/6/2017 Privilege    Declaration of Robert Easton ¶ 11.
                                                             Email to the Secretary of the Army, Mr. Robert           N       Not deliberative
                                                             Speer (the most senior civilian official in the Army),
                                                             and the Chief of Staff of the Army, General Mark
                                                             Milley (the most senior military official in the
                                                             Army), detailing a meeting where the Vice Chairman
                                                             of the Joint Chiefs of Staff provided Secretary
                                                             Mattis’s early (and not yet final) position whether to
                                                             delay military accessions of transgender individuals
                                                             under the Carter policy. The email is pre-decisional
                                                             because when it was sent in early June 2017,
                                                             Secretary Mattis had not rendered a final decision on
                                                             whether to delay accessions of transgender
                                                             applicants. The email is deliberative because it
                                                             shows a request for input and contains the opinions
                                                             and recommendations from the Military Services to
            PrivWith    PrivWithh               Deliberative Secretary Mattis into the decision on whether to
 Army_10    hold0001    old00013                Process      delay accessions of transgender applicants. See
 008531     3187        188            6/6/2017 Privilege    Declaration of Robert Easton ¶ 11.
                                                                                                                                                 44
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 45 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                    Priv.              Notes
            Withhold Withhold                                                                                      Y/N
  DOCID                                  Date    Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from Ms. Gwendolyn DeFilippi, the Chief of      N       Nor deliberative
                                                             Staff to the then Acting Secretary of the Army,
                                                             detailing a meeting where the Vice Chairman of the
                                                             Joint Chiefs of Staff provided Secretary Mattis’s
                                                             early (and not yet final) position whether to delay
                                                             military accessions of transgender individuals under
                                                             the Carter policy. The email is pre-decisional
                                                             because when it was sent in early June 2017,
                                                             Secretary Mattis had not rendered a final decision on
                                                             whether to delay accessions of transgender
                                                             applicants. The email is deliberative because it
                                                             shows a request for input and contains the opinions
                                                             and recommendations from the Military Services to
            PrivWith    PrivWithh               Deliberative Secretary Mattis into the decision on whether to
 Army_10    hold0001    old00013                Process      delay accessions of transgender applicants. See
 008540     3189        190            6/8/2017 Privilege    Declaration of Robert Easton ¶ 11.
                                                             Email from General Mark Milley, the Chief of Staff    Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 04774      3434        438           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                              45
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 46 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                  Priv.   Notes
            Withhold Withhold                                                                                    Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 04797      3439        445           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 04800      3446        451           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                 46
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 47 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                  Priv.   Notes
            Withhold Withhold                                                                                    Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 04804      3452        456           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 96983      3709        713           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                 47
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 48 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                  Priv.   Notes
            Withhold Withhold                                                                                    Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 96994      3714        718           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 96996      3719        723           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                 48
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 49 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                  Priv.   Notes
            Withhold Withhold                                                                                    Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 96998      3724        729           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 97006      3736        742           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                 49
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 50 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                  Priv.   Notes
            Withhold Withhold                                                                                    Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 97012      3743        748           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 97014      3749        754           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                 50
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 51 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                  Priv.   Notes
            Withhold Withhold                                                                                    Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 97016      3755        759           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 97018      3760        764           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                 51
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 52 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                  Priv.   Notes
            Withhold Withhold                                                                                    Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 97020      3765        769           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 18288      3596        602           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                 52
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 53 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                  Priv.   Notes
            Withhold Withhold                                                                                    Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 35141      3603        608           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 36608      3609        614           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                 53
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 54 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                  Priv.   Notes
            Withhold Withhold                                                                                    Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 39698      3615        620           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD000     hold0001    old00013                Process      accessions of transgender individuals. See
 97000      3730        735           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                 54
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 55 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                  Priv.   Notes
            Withhold Withhold                                                                                    Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 DoD001     hold0001    old00013                Process      accessions of transgender individuals. See
 44924      3933        936           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 Army_10    hold0001    old00013                Process      accessions of transgender individuals. See
 019702     3192        197           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                 55
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 56 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                  Priv.   Notes
            Withhold Withhold                                                                                    Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 CJCS_00    hold0001    old00013                Process      accessions of transgender individuals. See
 001065     3252        256           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                             Email from General Mark Milley, the Chief of Staff  Y
                                                             of the Army, detailing the Army’s opinion and
                                                             recommendations regarding whether to delay the
                                                             accession of transgender individuals into military
                                                             service. These communications set out various
                                                             Army concerns and the rationale for these concerns.
                                                             The email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 Navy_00    hold0001    old00013                Process      accessions of transgender individuals. See
 048861     3937        940           6/26/2017 Privilege    Declaration of Robert Easton ¶ 12.




                                                                                                                                 56
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 57 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                   Priv.             Notes
            Withhold Withhold                                                                                     Y/N
  DOCID                                  Date    Privilege(s)    Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email from Mr. Paul Aswell, Chief, Army              Y
                                                             Accessions Policy and Deputy Chief of Staff for
                                                             Personnel, to himself detailing various Army
                                                             concerns with accessing transgender individuals. The
                                                             email is pre-decisional because it preceded the
                                                             Secretary of Defense’s ultimate decision to delay
                                                             accessions of transgender applicants on June 30,
                                                             2017. The email is deliberative because it captures
                                                             the mental impressions, thoughts, and opinions of a
                                                             senior Army official as DoD developed the necessary
            PrivWith    PrivWithh               Deliberative details to decide whether and how to delay
 Army_10    hold0001    old00013                Process      accessions of transgender individuals. See
 010790     3191        191           6/24/2017 Privilege    Declaration of Robert Easton ¶ 12.
                                                Deliberative PowerPoint slides describing the Army's questions    Y       Requires Warner analysis
                                                process      and concerns relating to whether to delay the
                                                privilege    accession of transgender individuals into military
                                                             service. Slides are marked "PRE-DECISIONAL" and
                                                             pre-date Secretary Mattis's decision on June 30,
                                                             2017, to delay accessions of transgender applicants.
                                                             See Declaration of Robert Easton ¶ 12. Contains
            PrivWith    PrivWithh                            redactions of personally identifiable information to
 Army_10    hold0001    old00013                             protect the identities of non-party service members
 002510     3167        184           6/25/2017              diagnosed with gender dysphoria.
                                                Deliberative PowerPoint slides describing the Army's questions    Y       Requires Warner analysis
                                                process      and concerns relating to whether to delay the
                                                privilege    accession of transgender individuals into military
                                                             service. Slides are marked "PRE-DECISIONAL" and
                                                             pre-date Secretary Mattis's decision on June 30,
                                                             2017, to delay accessions of transgender applicants.
                                                             See Declaration of Robert Easton ¶ 12. Contains
 Army_10    PrivWith    PrivWithh                            redactions of personally identifiable information to
 019791.0   hold0001    old00013                             protect the identities of non-party service members
 001        3198        215           6/25/2017              diagnosed with gender dysphoria.




                                                                                                                                                     57
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 58 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.             Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                  Deliberative PowerPoint slides describing the Army's questions      Y       Requires Warner analysis
                                                  process      and concerns relating to whether to delay the
                                                  privilege    accession of transgender individuals into military
                                                               service. Slides are marked "PRE-DECISIONAL" and
                                                               pre-date Secretary Mattis's decision on June 30,
                                                               2017, to delay accessions of transgender applicants.
                                                               See Declaration of Robert Easton ¶ 12. Contains
 Army_10    PrivWith    PrivWithh                              redactions of personally identifiable information to
 019795.0   hold0001    old00013                               protect the identities of non-party service members
 001        3216        233           6/25/2017                diagnosed with gender dysphoria.
                                                  Deliberative PowerPoint slides describing the Army's questions      Y       Requires Warner analysis
                                                  process      and concerns relating to whether to delay the
                                                  privilege    accession of transgender individuals into military
                                                               service. Slides are marked "PRE-DECISIONAL" and
                                                               pre-date Secretary Mattis's decision on June 30,
                                                               2017, to delay accessions of transgender applicants.
                                                               See Declaration of Robert Easton ¶ 12. Contains
 Army_10    PrivWith    PrivWithh                              redactions of personally identifiable information to
 019799.0   hold0001    old00013                               protect the identities of non-party service members
 001        3234        251           6/25/2017                diagnosed with gender dysphoria.
                                                  Deliberative DoD slides describing various potential accessions     Y       Requires Warner analysis
                                                  process      scenarios and issues and containing Anthony Kurta's
            PrivWith    PrivWithh                 privilege    handwritten notes, refleting his mental impressions
 DoD000     hold0001    old00013                               and reactions to such scenarios and issues. See
 10019      3524        536            7/7/2017                Declaration of Robert Easton ¶ 12.
                                                  Deliberative DoD slides describing various potential accessions     Y       Requires Warner analysis
                                                  process      scenarios and issues and containing Anthony Kurta's
            PrivWith    PrivWithh                 privilege    handwritten notes, refleting his mental impressions
 DoD001     hold0001    old00013                               and reactions to such scenarios and issues. See
 28781      3846        858            7/7/2017                Declaration of Robert Easton ¶ 12.




                                                                                                                                                         58
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 59 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.             Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 04938      3459        461           6/20/2017 privilege    attorney-client privilege.
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 04939      3462        464           6/20/2017 privilege    attorney-client privilege.
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 04940      3465        467           6/20/2017 privilege    attorney-client privilege.




                                                                                                                                                         59
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 60 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.             Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 04941      3468        470           6/20/2017 privilege    attorney-client privilege.
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 97250      3809        811           6/20/2017 privilege    attorney-client privilege.
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 97252      3812        814           6/20/2017 privilege    attorney-client privilege.




                                                                                                                                                         60
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 61 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.             Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 97258      3815        817           6/20/2017 privilege    attorney-client privilege.
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 97260      3818        820           6/20/2017 privilege    attorney-client privilege.
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 97262      3821        823           6/20/2017 privilege    attorney-client privilege.




                                                                                                                                                         61
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 62 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.             Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 97264      3824        825           6/20/2017 privilege    attorney-client privilege.
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 97266      3826        828           6/20/2017 privilege    attorney-client privilege.
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 97291      3829        831           6/17/2017 privilege    attorney-client privilege.




                                                                                                                                                         62
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 63 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.             Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 97293      3832        834           6/17/2017 privilege    attorney-client privilege.
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 18188      3550        552           6/20/2017 privilege    attorney-client privilege.
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 18201      3566        568           6/20/2017 privilege    attorney-client privilege.




                                                                                                                                                         63
                                 Case 2:17-cv-01297-MJP Document 641-3 Filed 11/25/20 Page 64 of 64
In Camera Review of 10.30.2020 Privilege Log
               Priv        Priv                                                                                       Priv.             Notes
            Withhold Withhold                                                                                         Y/N
  DOCID                                  Date     Privilege(s)     Privilege Description (See DoD Declaration)
              Begin        End
              Bates        Bates
                                                             Email conversation involving the Vice Chairman of        Y       Requires Warner analysis
                                                             the Joint Chiefs of Staff containing mental
                                                             impressions, opinions, and deliberations of senior
                                                             DoD officials in reaction to the Military Services'
                                                Deliberative request to delay accessions of transgender applicants.
                                                process      Emails pre-date Secretary Mattis's decision on June
                                                privilege;   30, 2017, to delay accessions of transgender
            PrivWith    PrivWithh               Attorney-    applicants. See Declaration of Robert Easton ¶ 13.
 DoD000     hold0001    old00013                client       Contains redactions of information subject to the
 18225      3580        582           6/20/2017 privilege    attorney-client privilege.




                                                                                                                                                         64
